Citation Nr: 1709201	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, the Board remanded the case for a medical examination to determine the etiology of the Veteran's hearing loss and tinnitus.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of an event or injury sustained during his active service.  

2.  The Veteran's tinnitus is the result of an event or injury sustained during his active service.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss was incurred in service, and the criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The Veteran's tinnitus was incurred in service, and the criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claims of service connection for bilateral hearing loss and tinnitus, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus are the result of acoustic trauma sustained in service.  

The Veteran indicates that he was an ammunition handler during his active service and was exposed to acoustic trauma without the benefit of hearing protection.  The Veteran is competent to report his noise exposure in service.  Furthermore, the Veteran worked as a salesman and on a golf course following service and indicates that he was not exposed to acoustic trauma.  The Board finds that the Veteran's accounts of acoustic trauma in service and none following service are credible. 

The record indicates a positive nexus opinion from a private audiology examination performed in February 2013.  The examiner indicates moderate to severe mixed hearing loss bilaterally with very poor word recognition ability bilaterally.  The examiner opined that there is a high probability (greater than 50 percent) that the Veteran's hearing loss and tinnitus are due to the noise exposure he experienced during his military service.  

The Board acknowledges multiple negative VA examination opinions of record.  However, given the competent positive medical opinion from the February 2013 private examination and the Veteran's credible lay statements, the Board finds that the evidence is evenly balanced regarding the nexus of the Veteran's hearing loss and tinnitus.  Weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014).

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


